IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. AP-76,575



                EX PARTE ANTONIO DAVILA JIMENEZ, Applicant



       ON APPLICATION FOR WRIT OF HABEAS CORPUS CAUSE NO.
           1990CR4654-W3 IN THE 187th DISTRICT COURT FROM
                            BEXAR COUNTY

                          M EYERS, J., filed a dissenting opinion.

                           DISSENTING OPINION

       I agree with the majority that Applicant is not entitled to relief based on his

conviction being void since he had the status of a felon when he was arrested. However,

the facts of this case fit the criteria for an actual innocence claim under our opinion in Ex

Parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996). It is possible that if a new jury

saw the newly discovered evidence, they would not have convicted Applicant. I would

grant relief because the underlying felony conviction used to support his conviction for

unlawful possession of a firearm by a felon was set aside. Therefore, I respectfully

dissent.
                          Meyers, J.




Filed: February 8, 2012

Publish